DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a lithium ion conductive material and the battery containing the material, classified in H01M 10/0525.
II. Claim 8, drawn to a method of manufacturing a solid electrolyte, classified in H01M 2300/008.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of group I can be made by another and materially different process (such as one with different precursors – for example using LiNO3 as a precursor, and thus further having different molar ratios than claimed; such as using a different temperature than that claimed (i.e. higher than 600ºC); such as using a different atmosphere (such as air or nitrogen).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and 
(A) Separate classification thereof (as set forth above): This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. 
 (C) A different field of search (in light of the differences set forth above): Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).
See MPEP §808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Stephen Burr on February 25, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on March 22, 2019. It is noted, however, that applicant has not filed a certified copy of the JP 2019-054767 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed March 12, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received on March 12, 2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims ??? is/are rejected under 35 U.S.C. 103 as being unpatentable over “Fluorine-Doped Antiperovskite Electrolyte for All-Solid-State Lithium-Ion Batteries” (Li et al.) in view of US 2013/0202971 (Zhao et al.). 
	As to claim 1, Li et al. teach a lithium ion conductive material, having a composition formula of Li2(OH)0.9-F0.1Cl (p 9965, right column, ll 16-20) ((Lia(OH)bFcCld where a=1, 
b=0.9 (b=a-c-1=2-0.1-1), c=0.1, d=1; all lying within the claimed ranges with the expectation of d, which is addressed below) 5including an antiperovskite-type crystal phase (title - antiperovskite).
	Li et al. does not teach an extra component Br1-d within the compound (yielding a formula of Lia(OH)bFcCldBr1-d) where 0<d<1 (i.e. a molar balance of 1 between the inclusion of Cl and Br).
  	However, Zhao et al. teach of an antiperovskite material (abs), where a mixture of chloride and bromide is present (para 0047).  Specifically a mixture of having Cl0.5 and 0.5 (thus d=0.5) reaches super-ionic conduction by introducing large anions and small anions to create a interstitial ionic pathway for super ionic conduction (para 0047).  The motivation for having a mixture of Cl0.5 and Br0.5 (thus d=0.5, as applied to the claim) within an antiperovskite compound is to provide a super-ion conductor (as opposed to having anon-mixed halogen, since the mixed halogen provides large and small anions for creating interstitial ionic pathways for super ionic conductors) (para 0047).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) have a mixture of Cl0.5 and Br0.5 (d=0.5, as applied to the claim) within an antiperovskite powder (as taught by Zhao et al. and as applied to Li et al.) in order to provide a super-ion conductor by providing large and small anions for creating interstitial ionic pathways for super ionic conductors.
Note: The combination renders obvious the following compound Li2(OH)0.9-F0.1Cl0.5Br0.5 ((Lia(OH)bFcCldBr1-d where a=1 , b=0.9 (b=a-c-1=2-0.1-1), c=0.1, d=0.5, thus rendering obvious the claimed invention, as the subscripts rendered obvious fall within the claimed formula with the respectively claimed substripts).
	As to claim 2, the combination renders obvious Li2(OH)0.9-F0.1Cl0.5Br0.5 ((Lia(OH)bFcCldBr1-d where a=1, b=0.9 (b=a-c-1=2-0.1-1), c=0.1, d=0.5 (see the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake).  Accordingly, it renders obvious 0.02<c< 0.20 and 0.25≤d≤ 0.95.  
	As to claim 3, the combination would be expected to include a crystal phase of LiF.  The expectation for having the LiF crystal phase exists, a similar method of making (regarding introducing F and heating) exists, and that the lattice is affected by the fluorine 
	As to claim 4, the combination would be expected to be a 15melt-solidified solid.  The expectation for being a melt-solidified solid lies in a similar method of making regarding the heat treatment) (p 9966, ll 34-42; as compared to withdrawn claim 8 of the instant application).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Zhao et al. as applied to claim 1 above, and further in view of US 2019/0245240/WO 2018/062770 (Park et al.) (note: both documents are applicable as prior art under different days; both documents are based on the to the same PCT application; the US version is relied upon as an English translation for the WO document). 
	As to claim 5, Li et al. although teaching that the antiperovskite is for an electrolyte lithium ion conductive material) within an all-solid-state lithium-ion battery (secondary battery), does not teach the specific of the lithium ion battery.  (Note: The specific material of claim 1 has been rendered obvious by the combination of Li et al. and Park et al., see the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake.)
	However, Park et al. teach an antiperovskite electrolytic material within a battery (abs; title) (note: all solid batteries recognized – para 0026).  Specifically Park teaches the presence of a positive electrode; a negative electrode; and 20a lithium ion conductive material layer which is positioned between said positive electrode and said negative electrode (para 0095, 0100).   The combination of the electrolyte (rendered obvious in claim 1) within the construct of an all-solid-state secondary battery with a positive Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).
	As to claim 6, the combination renders the limitation obvious, as Park et al., relied upon to teach the specifics of the battery teaches said positive electrode includes a lithium composite oxide (para 0095), and19 said negative electrode includes Ti, and includes a material in which a lithium ion is insertable and removable at 0.4 V or more with the Li/Li+ equilibrium potential as the reference (titanium oxides and lithium titanium oxide; para 0100; note: regarding the material embodied by Park et al. overlaps with the claimed material providing the claimed characteristic, as lithium titanium oxide overlaps the lithium titanates of the disclosure having such insertion characteristics – see para 0019 of the disclosure which names titanium oxide and lithium titanium oxides (Li4Ti5O12, Li7Ti5,O12)).  The combination regarding the teaching of Park et al. have been set forth in the rejection to claim 5 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	Asa to claim 7, the combination renders the limitation obvious, as Park et al., relied upon to teach the specifics of the battery teaches said positive electrode includes a lithium composite oxide including one with a spinel structure (para 0095). The combination regarding the teaching of Park et al. have been set forth in the rejection to claim 5 and are incorporated herein but are not reiterated herein for brevity’s sake.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759